Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686) and Cameron (US 2009/0305818).  Regarding claim 1, Killen discloses a golf tool that is capable for use as a golf ball marker. Note column 1, lines 53-63 stating that the tool may be used to mark the location of a golf ball on the golf green. The tool of Killen defines a disc-shaped body (note Figure 1 and column 2, line 22) having top and bottom sides. The top and bottom sides define a peripheral wall therebetween. Note Figure 5. Note Figures 2 and 4 showing the tool with a plurality of tapered cleaning edges (14, 16) that are angularly disposed and extend outward from the peripheral wall. Note column 2, lines 25-31 stating that the edges (14, 16) are adapted to fit into and clean a groove on a golf club face. Note also Figure 4 showing additional tapered edges (40) that extend outward from the peripheral wall and are obviously capable of engaging in a close-fitting manner underneath a pull tab of a conventional beverage can. Thus, the additional tapered edges (40) of Killen define the tapered can opener as recited. Regarding the limitation for the tapered cleaning edges to extend from the upper portion of the peripheral wall and the tapered can opener to extend from a lower portion of the peripheral wall, note Figure 5 showing the tips (12, 14, 16) extending across the entire peripheral wall. Thus, Killen teaches for the tapered .
Regarding the limitation for the plurality of alignment indicia disposed on the top side, it is noted that Killen teaches a ball marker but lacks the teaching for the marker to comprise the
indicia as recited. Youngkin reveals that it is known in the art of golf ball markers to include indicia on the top surface of the ball marker in order to provide the ball marker with an alignment aid. Note Figures 1A and 3 of Youngkin showing his ball marker with a plurality of alignment indicia including a first line (18a) disposed along a longitudinal axis and second and third lines (18b, 18c) spaced equidistant and extending parallel to the centrally disposed first line.  Youngkin states that the indicia assists the user in aligning his putt with the golf hole. Note column 1, lines 57-65. It would have been obvious to one of ordinary skill in the art to provide the golf ball marker of Killen with the indicia of Youngkin in order to assist the user of the golf ball marker of Killen with aligning his putt towards the golf hole.
Regarding the limitation for the body to include an aperture in the shape of a bottle opener cutout, it is noted that Killen teaches a golf tool that includes a plurality of tools for accomplishing various golf related activities. Note Figures 2-4 of Killen. Killen shows the tool including a divot repair tool (30) or a shoe cleat tightening tool (40). However, Killen lacks the teaching for his tool to include an aperture in the shape of a bottle opener cutout having a fulcrum edge and a lifting edge as recited.
Desjardins reveals that it is known in the art of golf tools to provide the tool with various tools for accomplishing various golf related activities. Note Figure 1 showing the tool as a divot repair tool with a shoe cleat tightening tool similar to that of Killen. Desjardins also provides an aperture in the tool with a fulcrum edge and a lifting edge. The examiner takes 
Regarding the amendment to claim 1 defining the wall thickness of not less than 2 mm, note column 2, lines 37 and 38 of Killen stating that the thickness of his ball marker tool is approximately 1/16” (1.59 mm) thick.  Thus, while Killen teaches a thickness less than 2 mm, he states that this is an approximate dimension.  Further, Killen does not teach any criticality for the particularly recited thickness and thus, one of ordinary skill in the art would look to other teachings for other ball marker thicknesses.  Cameron teaches that it is known in the art of ball markers to form the marker with a thickness of 0.050 – 0.250 inch (1.27-6.35 mm) or preferably 0.125 inch (3.175 mm).  Note paragraph [0019].  Thus, Cameron teaches that it is known in the art of golf ball markers to provide a thicker marker than that described by Killen.  It would have been obvious to one of ordinary skill in the art to form the ball marker of Killen with a thickness of greater than 2 mm in order to provide a more substantial ball marker that is less likely to break.  This modification is an obvious change in size lacking a showing of significance and because it appears that the size as taught by the combination would accomplish similar purposes.  Note MPEP 2144.04(IV)(A).  
Regarding the limitation for the tapered can opener to comprise a pair of side edges joined to an opener end wherein the side edges gradually decrease in width toward the opener end, note Figure 4 of Killen showing tapered edges (40) that comprise a pair of side edges joined to an opener end where the side edges gradually decrease in width toward the opener end.  Note the examiner’s notations added to Figure 4 identifying the side edges and opener end as recited.  

    PNG
    media_image1.png
    343
    427
    media_image1.png
    Greyscale

Regarding the limitation for the tips to be sized to fit in the grooves of a golf club, note Figures 2 and 4 and column 2, lines 23-31 of Killen stating that the tips (14, 16) are sized to fit in the grooves of a golf club.
Regarding the limitation for the tapered side edges to gradually decrease in width, note Figure 4 of Killen showing the tip (40) with tapering side edges that gradually decrease in width towards the opener end. 
Regarding the added limitation for the fulcrum edge to the bottle opener to make contact with the top of the cap and the lifting edge to pass beneath the rim of the cap, it is noted that the bottle opener as taught by Desjardins is obviously capable of performing this function.  It is noted that this limitation relates to the intended use of the bottle opener.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the bottle opener as shown by Desjardins obviously provides a fulcrum edge that makes 
Regarding claim 2, note Figure 3 of Youngkin showing the marker behind a golf ball. As shown, the indicia (18b, 18c) approximates the diameter of the golf ball.
Regarding claim 3, the aperture as taught by Desjardins defines the fulcrum edge that is capable of making contact with the top of the cap and the lifting edge of Desjardins is obviously capable of passing beneath the rim of the cap in order to lift and remove the bottle cap.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818) and Kitagawa (US2016/0008677).  Regarding claim 5, note Figure 2 of Killen showing a second tip (14) larger in size than a first tip (16). It is noted that Killen teaches different tapered cleaning edges (14, 16) for cleaning different types of grooves in golf club heads, however, Killen lacks the specific teaching for second edge to extend further out than the first edge. Kitagawa reveals that it is known in the art of golf clubs to provide grooves of different depths for the golf club. Note Figures 2A and 2B and paragraphs [0023] and [0034] of Kitagawa. It would have been obvious to one of ordinary skill in the art to form the golf tool of Killen with cleaning edges where a second cleaning edge is larger in size and extends further out than the first cleaning edge in order to accommodate and clean grooves of different sizes in a golf club.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818) and Williams (US2010/0222160).  Regarding claim 7, Youngkin teaches that the indicia for his ball marker may be paint. Note column 3, lines 6-17. However, Youngkin lacks the teaching for the first line to be a different color from either the second or third lines as recited. Williams reveals .
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Youngkin (5,437,446) in view of Desjardins (D247,686).  Regarding claim 9, Youngkin discloses a golf ball marker and method of use wherein the marker comprises indicia on the top surface of the ball marker in order to provide the ball marker with an alignment aid. Note Figures 1A and 3 of Youngkin showing his ball marker with a plurality of alignment indicia including a first line (18a) disposed along a longitudinal axis and second and third lines (18b, 18c) spaced equidistant and extending parallel to the centrally disposed first line. Youngkin states that the indicia assists the user in aligning his putt with the golf hole. Note column 1, lines 57-65. Note Figure 3 showing the marker placed immediately behind a golf ball. The golf ball is aligned with the first line (18a) and positioned between the second and third lines (18b, 18c). Note the intended path as shown in Figure 3 wherein the ball marker provides a better visual reference.
Regarding the limitation for engaging an aperture in the body in the form of a bottle opener with a fulcrum edge and a lifting edge with a bottle cap, Desjardins reveals that it is known in the art of golf tools to provide the tool with various tools for accomplishing various golf related activities. Desjardins provides an aperture in the tool with a fulcrum edge and a lifting edge. The examiner takes official notice that the aperture of Desjardins is obviously in the shape of a bottle opener cutout. It would have been obvious to one of ordinary skill in the art to provide the tool Youngkin with the aperture including the fulcrum edge and lifting edge as 
Regarding the limitation for the distance between the second line and the third line to approximate the diameter of a golf ball, note Figure 3 of Youngkin showing the marker behind a golf ball.  As shown, the indicia (18b, 18c) approximates the diameter of the golf ball.
Regarding claim 12, note column 3, lines 50-62 and Figures 3-6 of Youngkin.  Here, Youngkin teaches the alignment of a putting stroke including aligning a putter with an intended direction defined by the indicia of the ball marker. Note Figures 5 and 6. However, it is unclear if the putter is aligned before or after the ball marker is removed from the golf green.  It would have been obvious to one of ordinary skill in the art to locate the putter perpendicular to
the first line prior to removal of the ball marker from the green in order to ensure that the golf putter is aligned with the intended direction of the golf ball as defined by the indicia on the golf ball marker.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Youngkin
(5,437,446) in view of Desjardins (D247,686) and Williams (US 2010/0222160).  Regarding claim 11, Youngkin teaches that the indicia for his ball marker may be paint. Note column 3, lines 6-17. However, Youngkin lacks the teaching for the first line to be a different color from either the second or third lines as recited. Williams reveals that it is known in the art of golf ball markers having alignment indicia thereon that the indicia may be provided in different colors for visually clarity and distinctiveness. Note paragraph [0014] of Williams. It would have been obvious to one of ordinary skill in the art to provide the first line of Youngkin a different color from the second and third lines in order to increase the visual clarity and distinctiveness on the ball marker.
Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818) and Borden (5,645,500).  Regarding claim 13, note the rejection of claim 1 above as the combination of Killen in view of Youngkin and Desjardins substantially teaches the claim limitations and method of use. The combination teaches the positioning of the golf ball marker behind a golf ball to mark its position, the first, second and third lines that are aligned with the golf ball, the plurality of tapered cleaning edges that are used for cleaning a groove on a club face and the aperture in the shape of a bottle opener for removing the cap from the bottle. However, the combination lacks the teaching for the tapered can opener engaging the pull tab on a beverage can as recited.
Borden reveals that it is known in the art of golf tools to provide the peripheral wall of the body with a tapered can opener (56) extending outwardly from the lower portion of the peripheral wall. Note column 4, lines 53-62 of Borden stating that the can opener is inserted beneath the tab and pulled backwardly to remove the pop top tab from the can. Given Killen’s suggestion to provide alternative tools to his body (as shown in Figures 2-4), it would have been obvious to one for ordinary skill in the art to provide the body of Figure 2 with a pop top tab opener as taught by Borden in order to permit the tool to be used to open a soda can.
Regarding the limitation for the tapered cleaning edges to be sized to fit in a groove on a golf club, note Figures 2 and 4 and column 2, lines 23-31 of Killen stating that the tips (14, 16) are sized to fit in the grooves of a golf club.
Regarding the limitation for the peripheral wall to define a wall thickness of not less than 2 mm, Killen teaches a thickness for his peripheral wall of approximately 1/16” thick (1.59 mm). Note column 2, lines 37-40. Thus, Killen does not provide a particular teaching for a thickness of 
Regarding claim 14, note Figure 3 of Youngkin showing the marker behind a golf ball.
As shown, the indicia (18b, 18c) approximates the diameter of the golf ball.
Regarding claim 15, the aperture as taught by Desjardins defines the fulcrum edge that is capable of making contact with the top of the cap and the lifting edge of Desjardins is obviously capable of passing beneath the rim of the cap in order to lift and remove the bottle cap.
Regarding claim 18, note Figure 1 of Borden showing the opener (56) with a pair of side edges joined to an opener end and wherein the side edges gradually decrease in width towards the opener end.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818), Borden (5,645,500) and Kitagawa (US 2016/0008677). Regarding claim 17, note Figure 2 of Killen showing a second tip (14) larger in size than a first tip (16). It is noted that Killen teaches different tapered cleaning edges (14, 16) for cleaning different types of grooves in golf club heads, however, Killen lacks the specific teaching for second edge to extend .
18.    Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818), Borden (5,645,500) and Williams (US 2010/0222160). Regarding claim 19, Youngkin teaches that the indicia for his ball marker may be paint. Note column 3, lines 6-17. However, Youngkin lacks the teaching for the first line to be a different color from either the second or third lines as recited. Williams reveals that it is known in the art of golf ball markers having alignment indicia thereon that the indicia may be provided in different colors for visually clarity and distinctiveness. Note paragraph [0014] of Williams. It would have been obvious to one of ordinary skill in the art to provide the ball marker of Killen with the indicia of Youngkin and color the first line of Youngkin a different color from the second and third lines in order to increase the visual clarity and distinctiveness on the ball marker.
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.  Regarding the rejections under 35 USC 103, the applicant contends that the cited prior art do not teach or fairly suggest the claimed invention to one of ordinary skill in the art.  However, this argument is not persuasive as the combination of references as set forth above render the claimed invention obvious.  Further, the examiner recognizes that obviousness may be In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the suggestion lies in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
Regarding the limitation for the plurality of alignment indicia disposed on the top side, it is noted that Killen’s teaching that the tool may be used as a ball marker provides the suggestion to combine the teachings with Youngkin as set forth above.   
Regarding the limitation for the body to include an aperture in the shape of a bottle opener cutout, it is noted that the suggestion to combine the teachings comes from the suggestion of Desjardins which teaches that it is known in the art of golf tools to provide an aperture in the tool that is configured as a bottle opener with a fulcrum edge and a lifting edge.  
Regarding the limitation for the peripheral wall to be no less than 2 mm, it is noted that the suggestion to combine comes from the knowledge generally available to one of ordinary skill in the art.  Here, Cameron teaches that it is known in the art of ball markers to form the marker with a thickness of 0.050 – 0.250 inch (1.27-6.35 mm) or preferably 0.125 inch (3.175 mm).  Note paragraph [0019].  It would have been obvious to one of ordinary skill in the art to form the ball marker of Killen with a thickness of greater than 2 mm in order to provide a more substantial ball marker that is less likely to break.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711